.Botlee, J.
It is quite plain, on the facts stated, that the defendant is not responsible for the plaintiff’s loss. The Pennsylvania statute of June 13, 1874, (T?urd. Dig. 44,) governs the case. The object of this legislation was to relieve railroad companies, and other carriers and bailees from the duty (supposed or actual) of defending suits against the property intrusted to their care. The plaintiff received notice of the attachment, and it was his duty to appear and defend, if lie supposed any good could be accomplished by doing so.